Esa ee Document 101 Filed 03/07/19 Page 1 of 2
Lindsay F. Ditlow Dentons US LLP
Counsel 1221 Avenue of the Americas

New York, NY 10020-1089

Lindsay.ditlow@dentons.com United States
D +1 212 398-5782

Am Salans FMC SNR Denton McKenna Long
dentons.com

March 7, 2019

VIA ECF

Hon. Robert W. Lehrburger, U.S.M.J.
United States District Court

Southern District of New York

500 Pear! Street

New York, New York 10007

Re: Dardashtian, et al. vy. Gitman, et al., Case No.:_17-cev-4327 (LLS)(RWL)
Dear Judge Lehrburger:

We represent defendant David Gitman (“Gitman”) in the above-referenced matter. We write in
response to the letter submitted on behalf of plaintiff Michael Dardashtian (“Dardashtian”), individually,
and on behalf of Cooper Square Ventures (“CSV”) and ChannelReply LLC (“CR”) (together, the
“Companies”) on March 4, 2019 (the “Letter”), and in accordance with the Court’s Order of March 5,
2019, to address Dardashtian’s letter motion to compel Gitman to cooperate with and authorize a release
of CR funds for payment of $100,000 in legal fees to Guaglardi & Meliti, LLP and payment of $100,000
in legal fees to Dentons US LLP. For the reasons set forth below, Gitman does not believe he is ina
position to authorize this release of funds and, therefore, takes no position with respect thereto.

Since Judge Stanton’s Order of June 19, 2017, Gitman has been removed as a manager of the
Companies. In removing Gitman as a manager of the Companies, Judge Stanton stripped Gitman of any
day-to-day responsibilities for the Companies and replaced him with Joel Liebman, C.P.A., who also
functions as the Companies’ accountant. As Gitman is no longer a manager of the Companies, and has
not been asked and/or required to approve any company expense since June 19, 2017, Gitman does not
believe his approval of Dardashtian’s current request for the payment of legal fees is necessary and,
therefore, he takes no position on this issue. Moreover, Mr. Liebman is a long-time family friend of the
Dardashtian family and Gitman has reason to believe that Mr. Liebman favors Dardashtian’s interest over
his in connection with the Companies. Therefore, at this time, and until Gitman is either reinstated as a
manager, or a neutral manager is in place, Gitman is unable to gauge the Companies’ operations,
profitability, and, in turn, the appropriateness of Dardashtian’s request for the release of $200,000.

Additionally, as set forth in detail in the counterclaims filed against Dardashtian in this matter,
Gitman believes Dardashtian has improperly taken numerous distributions and personal expenses against
the Companies while Gitman went unpaid for the work he did to build and operate CR for years.
Accordingly, Gitman maintains that until an accounting is completed and Dardashtian pays back any
expenses and distributions that were made to him, which are determined to be improper, the
1Z-6V-04327-LLS- ume Filed 03/07/19 P
esi Whe Rober w PORE USM, KE fOr FMC fage 2 ones Long
arch 7, 2019 dentons.com

Page 2

appropriateness of Dardashtian’s request for the release of funds cannot be fully considered by Gitman.
Furthermore, as set forth in the counterclaims, Gitman believes Dardashtian breached his duty of loyalty
and fiduciary duties to the Companies and, therefore, the Companies should not pay any portion of
Dardashtian’s personal legal expenses.

Moreover, the Letter includes a false statement with regards to Gitman’s alleged bad faith delay
in responding to Dardashtian’s request. There has been no bad faith or unreasonable delay by Gitman. In
order to understand the tax implications and ensure that the procedure being proposed by Mr. Liebman
was proper, it was necessary for Gitman to communicate with Mr. Liebman. However, prior attempts by
Gitman to communicate with Mr. Liebman were met with resistance. Indeed, it was only last week that
Dardashtian’s counsel coordinated a discussion between Gitman’s counsel and Mr. Liebman.

Based on the foregoing, and because Gitman is no longer a manager and, therefore, does not
believe he is in a position to approve the proposed payment of legal expenses, Gitman does not believe he
is in a position to authorize this release of funds to counsel and, therefore, takes no position. Accordingly,
Gitman expressly reserves and does not waive any of his rights in connection with this request.

Respectfully submitted,
Kirton 6. bitline J Fao

Brian S. Cousin
Lindsay F. Ditlow

1104295 12\V-4
